UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At July 31, 2009, 3,985,404 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements 3 Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 Part II – Other Information Item 6. Exhibits 60 Signatures 61 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of our funding and on our ability to reduce our asset levels and commercial paper exposure as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which we do business; the level of demand and financial performance of the major industries we serve, including, without limitation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended June 30 Six months ended June 30 (In millions) 2009 2008 2009 2008 Revenues Revenues from services (Note 9) $ 12,357 $ 17,621 $ 25,693 $ 34,377 Sales of goods 205 528 478 895 Total revenues 12,562 18,149 26,171 35,272 Costs and expenses Interest 4,436 6,267 9,526 12,346 Operating and administrative 3,454 4,834 7,312 9,366 Cost of goods sold 164 461 388 778 Investment contracts, insurance losses and insurance annuity benefits 45 122 118 265 Provision for losses on financing receivables 2,815 1,470 5,137 2,803 Depreciation and amortization 1,939 2,136 4,112 4,257 Total costs and expenses 12,853 15,290 26,593 29,815 Earnings (loss) from continuing operations before income taxes (291 ) 2,859 (422 ) 5,457 Benefit (provision) for income taxes 695 (46 ) 1,850 (127 ) Earnings from continuing operations 404 2,813 1,428 5,330 Loss from discontinued operations, net of taxes (Note 2) (194 ) (336 ) (197 ) (382 ) Net earnings 210 2,477 1,231 4,948 Less net earnings attributable to noncontrolling interests 29 63 79 99 Net earnings attributable to GECC 181 2,414 1,152 4,849 Dividends − (889 ) − (2,019 ) Retained earnings at beginning of period(a) 46,468 41,818 45,497 40,513 Retained earnings at end of period $ 46,649 $ 43,343 $ 46,649 $ 43,343 Amounts attributable to GECC Earnings from continuing operations $ 375 $ 2,750 $ 1,349 $ 5,231 Loss from discontinued operations, net of taxes (194 ) (336 ) (197 ) (382 ) Net earnings attributable to GECC $ 181 $ 2,414 $ 1,152 $ 4,849 (a) Included a cumulative effect adjustment to increase retained earnings by $25 million in 2009. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position (In millions) June 30, 2009 December 31, 2008 (Unaudited) Assets Cash and equivalents $ 49,141 $ 36,430 Investment securities (Note 3) 20,817 19,318 Inventories 73 77 Financing receivables – net (Note 4) 358,006 370,592 Other receivables 21,784 22,175 Property, plant and equipment, less accumulated amortization of $26,315 and $29,026 58,618 64,043 Goodwill (Note 5) 27,160 25,204 Other intangible assets – net (Note 5) 3,541 3,174 Other assets 84,849 84,201 Assets of businesses held for sale 232 10,556 Assets of discontinued operations (Note 2) 1,462 1,640 Total assets $ 625,683 $ 637,410 Liabilities and equity Short-term borrowings (Note 6) $ 168,029 $ 188,601 Accounts payable 13,184 14,863 Long-term borrowings (Note 6) 330,067 321,755 Investment contracts, insurance liabilities and insurance annuity benefits 9,526 11,403 Other liabilities 24,058 30,629 Deferred income taxes 5,961 8,112 Liabilities of businesses held for sale 196 636 Liabilities of discontinued operations (Note 2) 913 799 Total liabilities 551,934 576,798 Capital stock 56 56 Accumulated other comprehensive income – net(a) Investment securities (1,497 ) (2,013 ) Currency translation adjustments 370 (1,337 ) Cash flow hedges (1,937 ) (3,253 ) Benefit plans (376 ) (367 ) Additional paid-in capital 28,419 19,671 Retained earnings 46,649 45,472 Total GECC shareowner’s equity 71,684 58,229 Noncontrolling interests(b) 2,065 2,383 Total equity 73,749 60,612 Total liabilities and equity $ 625,683 $ 637,410 (a) The sum of accumulated other comprehensive income − net was $(3,440) million and $(6,970) million at June 30, 2009 and December 31, 2008, respectively. (b) Included accumulated other comprehensive income attributable to noncontrolling interests of $(120) million and $(181) million at June 30, 2009 and December 31, 2008, respectively. See accompanying notes. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Six months ended June 30 (In millions) 2009 2008 Cash flows – operating activities Net earnings attributable to GECC $ 1,152 $ 4,849 Loss from discontinued operations 197 382 Adjustments to reconcile net earnings attributable to GECC to cash provided from operating activities Depreciation and amortization of property, plant and equipment 4,112 4,257 Increase (decrease) in accounts payable (1,789 ) 1,949 Provision for losses on financing receivables 5,137 2,803 All other operating activities (11,484 ) (1,851 ) Cash from (used for) operating activities – continuing operations (2,675 ) 12,389 Cash from (used for) operating activities – discontinued operations (26 ) 474 Cash from (used for) operating activities (2,701 ) 12,863 Cash flows – investing activities Additions to property, plant and equipment (3,269 ) (6,519 ) Dispositions of property, plant and equipment 2,631 5,332 Increase in loans to customers (114,353 ) (191,176 ) Principal collections from customers – loans 132,489 165,348 Investment in equipment for financing leases (4,609 ) (13,460 ) Principal collections from customers – financing leases 9,818 12,098 Net change in credit card receivables 2,046 (468 ) Proceeds from principal business dispositions 8,846 4,422 Payments for principal businesses purchased (5,637 ) (12,762 ) All other investing activities 2,928 (1,638 ) Cash from (used for) investing activities – continuing operations 30,890 (38,823 ) Cash from (used for) investing activities – discontinued operations 30 (438 ) Cash from (used for) investing activities 30,920 (39,261 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (34,239 ) 8,395 Newly issued debt Short-term (91 to 365 days) 2,804 313 Long-term (longer than one year) 47,792 61,026 Non-recourse, leveraged lease − 57 Repayments and other debt reductions Short-term (91 to 365 days) (35,656 ) (33,251 ) Long-term (longer than one year) (2,866 ) (859 ) Non-recourse, leveraged lease (470 ) (429 ) Dividends paid to shareowner − (2,019 ) Capital contribution and share issuance 8,750 − All other financing activities (1,619 ) 95 Cash from (used for) financing activities – continuing operations (15,504 ) 33,328 Cash used for financing activities – discontinued operations − (3 ) Cash from (used for) financing activities (15,504 ) 33,325 Increase in cash and equivalents 12,715 6,927 Cash and equivalents at beginning of year 36,610 8,907 Cash and equivalents at June 30 49,325 15,834 Less cash and equivalents of discontinued operations at June 30 184 333 Cash and equivalents of continuing operations at June 30 $ 49,141 $ 15,501 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES All of the outstanding common stock of General Electric Capital Corporation (GE Capital or GECC) is owned by General Electric Capital Services, Inc. (GECS), all of whose common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. We also consolidate the economic interests we hold in certain businesses within companies in which we hold a voting equity interest and are majority owned by our ultimate parent, but which we have agreed to actively manage and control. See Note 1 to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K), which discusses our consolidation and financial statement presentation. GECC includes Commercial Lending and Leasing (CLL), Consumer (formerly GE Money), Real Estate, Energy Financial Services and GE Capital Aviation Services (GECAS). During the first quarter of 2009, we transferred Banque Artesia Nederland N.V. (Artesia) from CLL to Consumer.
